DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al (US 2010/0000807 A1).
Regarding Claim 1, Rodriguez discloses an axle assembly, as illustrated in figures 1-4, comprising:
an axle housing (40);
a differential carrier (42, 86) that is mounted to the axle housing and rotatably supports a differential, i.e., differential (32) and pinion shaft (50), wherein the differential (30, 50) is at least partially received in the axle housing (40), the axle housing encompassing the entire outer casing of the assembly, as illustrated in figure 4, and the differential carrier (42, 86) includes an exterior wall and a bearing support wall that is spaced apart from the exterior wall, as illustrated in annotated figure 4, below; and
an electric motor module (34) that is received inside the differential carrier (42, 86), wherein the electric motor module (34) is operatively connected to the differential (32, 52, 60, 62, 64, 66) and provides torque to the differential (32, 52, 60, 62, 64, 66) and has a rotor (70) and a rotor bearing (74, 76) that rotatably supports the rotor (70), wherein the rotor bearing (74, 76) extends from the rotor (70) to the bearing support wall and extends around and receives the bearing support wall, as shown in annotated figure 4, as follows.

    PNG
    media_image1.png
    726
    948
    media_image1.png
    Greyscale

Regarding Claim 2, Rodriguez discloses wherein the electric motor module (34) is completely received inside the differential carrier (42, 86).
Regarding Claim 3, Rodriguez discloses wherein the exterior wall and the bearing support wall extend around an axis, i.e., pinion shaft (50), and cooperate to at least partially define an outer cavity that extends around the axis and receives the electric motor module, as illustrated in figure 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (US 2010/0000807 A1) in view of Scharr et al (US 2017/0307055 A1).

Regarding Claims 4-8, Rodriguez teaches the axle assembly with electric motor module as described above.

wherein the electric motor module includes a water jacket that is received in the outer cavity and is disposed on the exterior wall and extends around the axis.
Regarding Claim 4, Rodriguez does not expressly teach, but Scharr teaches wherein the electric motor module (EM) includes a water jacket (K) that is received in the outer cavity, i.e, bounded by wall (G), and is disposed on the exterior wall (G ) and extends around the axis, i.e., shafts (AB1, AB2).
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a water jacket that is received in the outer cavity, and is disposed on the exterior wall and extends around the axis as taught by Scharr, in Rodriguez’ axle assembly, for the purpose of cooling Rodriguez’ electric motor module.
Regarding Claim 5, Scharr teaches wherein the electric motor module (EM) includes a stator (S) that is fixedly disposed in the water jacket (K) such that the water jacket is radially positioned between the stator (S) and the exterior wall (G).
Regarding Claim 6, Scharr teaches wherein the rotor (R) is radially positioned between the stator (S) and the bearing support wall, as illustrated in figure 3.
Regarding Claim 6, Rodriquez teaches wherein the rotor (70) is radially positioned between the stator (72) and the bearing support wall, as illustrated in figure 4.
a differential carrier cover (DK2) that is disposed on an end of the differential carrier that is disposed opposite the axle housing, as illustrated in figures 3-5.
Regarding Claim 8, Scharr teaches wherein the differential carrier cover (DK2) is disposed on the exterior wall and is spaced apart from the bearing support wall, as illustrated in figures 3-5.
Response to Arguments
Applicant's arguments filed 12/8/20 have been fully considered but they are not persuasive. 
Applicant asserts that “Rodriquez does not disclose an axle assembly that has a rotor bearing that supports a rotor, extends from the rotor to the bearing support wall, and extends around and receives the bearing support wall” stated in Applicant’s Remarks received 12/8/20.  

As stated in the rejection above, Rodriguez discloses an axle assembly, as illustrated in annotated figure 4, below.

    PNG
    media_image1.png
    726
    948
    media_image1.png
    Greyscale

The limitations “a rotor bearing that rotatably supports the rotor, wherein the rotor bearing extends from the rotor to the bearing support wall and extends around and receives the bearing support wall” are met by Rodriguez.  Applicant overly narrowly interprets both the claim language and the prior art.  Rodriquez discloses a rotor bearing (74, 76) that rotatably supports the rotor (70), wherein the rotor bearing (74, 76) extends from the rotor (70) to the bearing support wall and extends around and receives the bearing support wall.  
The rotor bearings (74, 76) are bearings that enable the rotor (70) to turn while minimizing friction.  The bearings are supported by the wall associated with the stator (72) which extends over to the bearing support walls near bearings (54).  The bearings 

Therefore, Claims 1-8 remain rejected.
Allowable Subject Matter
Claims 9 and 10-20 are allowed.
Conclusion
Applicant is strongly encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Burjes ‘464 is cited as an example of an electric motor/generator with cooling jacket, as illustrated in figure 1.

Masoudipour ‘924 is cited as an example of an electric motor/generator with cooling jacket, as illustrated in figures 1-5.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

March 13, 2021